Title: John Bondfield to the Commissioners, 18 April 1778
From: Bondfield, John
To: First Joint Commission at Paris,Adams, John


     
      Hon Sirs
      Bordeaux 18 Apl 1778
     
     Yesterday Monsr. Le Comte de Fumel Governor of the Castle call’d at my Lodgings to inform me that Monsieur De Sartine in answer to the Letter he wrote had sent him Instructions to pay all the Honors due to Ships of War of forreign States to the Boston Frigate and to every other Vessel belonging and in the Service of the United States of America, requesting I would give him Notice before the Frigate Sails that he may prepare the return due to her Salute.
     Her Carreen will be finish’d this Evening. The Holidays will break in a little on the other workmen but shall be attentive to get every part executed with dispatch, we are without any Arrivals on this Coast since I had the Honor to write you Last. I am with due Respect your honors Most Obedient Servant
     
      John Bondfield
     
    